Case: 14-60234      Document: 00513103247         Page: 1    Date Filed: 07/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                                July 2, 2015
                                    No. 14-60234
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


MARK BURGESS,

                                                 Plaintiff-Appellant

v.

DR. MICHAEL REDDIX, Private Prison Medical Contractor; DR. CARL
FAULKS, Private Prison Medical Contractor; DAVID PETRIE, MDOC Legal
Claims Adjudicator; CHRISTOPHER EPPS, MDOC Commissioner; J.
BIRDTAIL; O. LITTLE; DR. CARL REDDIX,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-1006


Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Mark Burgess, Mississippi prisoner # 77647, appeals the district court’s
grant of summary judgment in favor of the defendants in his civil action, in
which he alleged that he had been denied adequate medical care and an




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60234       Document: 00513103247   Page: 2   Date Filed: 07/02/2015


                                  No. 14-60234

adequate grievance procedure during his incarceration at the East Mississippi
Correctional Facility.
      A district court “shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and that the movant is
entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). We review a
district court’s ruling on summary judgment de novo, employing the same
standard used by the district court. McFaul v. Valenzuela, 684 F.3d 564, 571
(5th Cir. 2012). We do not consider arguments Burgess makes for the first
time on appeal. See Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Discount
Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).
      The record and Burgess’s allegations could not lead to the conclusions
that the defendants “refused to treat him, ignored his complaints, intentionally
treated him incorrectly, or engaged in any similar conduct that would clearly
evince a wanton disregard for any serious medical needs.” Domino v. Texas
Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001) (internal quotation
marks and citation omitted); see City of Alexandria v. Brown, 740 F.3d 339, 350
(5th Cir. 2014). Burgess does not have a constitutional right to have his
grievances resolved in his favor or to have his claims reviewed pursuant to a
grievance process that is responsive to his perceived injustices; thus, the
denials of his grievances do not implicate his constitutional rights or give rise
to a 42 U.S.C. § 1983 claim. See Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir.
2005); see also Stauffer v. Gearhart, 741 F.3d 574, 587 (5th Cir. 2014).
      Burgess asserts that the defendants impeded his right to access the court
by failing to provide him proper legal materials and by intentionally interfering
with and tampering with his mail by denying, delaying, or hindering the
mailing of his legal mail. Because the district court denied Burgess’s request




                                        2
    Case: 14-60234     Document: 00513103247       Page: 3   Date Filed: 07/02/2015


                                   No. 14-60234

to amend his complaint to add this issue, the issue of mail tampering is not
properly before this court.
      Additionally, he has not shown that the district court abused its “sound
discretion” by denying his motions for production of documents. See McFaul,
684 F.3d at 580. Nor has he shown that the district court clearly abused its
discretion by denying his motions for the appointment of counsel. See Cupit v.
Jones, 835 F.2d 82, 86 (5th Cir. 1987).
      The district court’s grant of summary judgment is AFFIRMED.
Burgess’s motions for appointment of appellate counsel, leave to supplement
his original brief, and leave to file an affidavit in support of appeal and all other
pending motions are DENIED.




                                          3